


Exhibit 10(s)


CenterPoint Energy, Inc.
Summary of Certain Compensation Arrangements
of the Executive Chairman of the Board






The following is a summary of certain compensation arrangements payable to
Milton Carroll, the Executive Chairman of the Board of Directors (the “Board”)
of CenterPoint Energy, Inc. (the “Company”), effective February 2014:
•
Mr. Carroll's annual base salary was increased to $600,000 effective as of
January 1, 2014 and continuing thereafter until the termination of Mr. Carroll's
service as Executive Chairman of the Board or as otherwise modified by the
Board;



•
Mr. Carroll was granted an award of 30,000 restricted stock units to be payable
on June 1, 2016 contingent on his continued service as Chairman on that date;
and



•
Mr. Carroll will receive a 2014 long term incentive compensation award under the
Company's long term incentive plan that will be allocated between performance
shares and stock awards on the same basis as 2014 awards to be made to other
executive officers, with an incentive compensation target for Mr. Carroll equal
to 200% of base salary.



Effective February 2015, Mr. Carroll was granted an additional award of 30,000
restricted stock units
to be payable on June 1, 2017 contingent on his continued service as Chairman on
that date. No changes were made to Mr. Carroll's annual base salary or his
long-term incentive target in 2015.








